Citation Nr: 0914687	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-36 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from November 1983 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in May 2005.

The Veteran contends that he is entitled to a TDIU rating, as 
his service-connected disabilities, render him unemployable.  
The Veteran resides in Australia.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  See 38 C.F.R. § 4.16(a) (2008).

The Veteran is currently service-connected for low back pain 
with right leg radiculopathy (rated as 20 percent disabling); 
right shoulder impingement syndrome (minor) (rated as 10 
percent disabling); tinnitus (rated as 10 percent disabling); 
tinea pedis (rated as 10 percent disabling); and hearing 
loss, sleep apnea, residuals of excised left shoulder lipoma, 
and pseudofolliculitis (all rated as 0 percent disabling).  

At 40 percent, the Veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2008).  For those Veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability. 

Rating boards are required to submit to the Director of 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  See 38 C.F.R. § 4.16(b) (2008).  The Court has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer 
the claim to the Director, Compensation and Pension Service 
for extraschedular consideration.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).

Evidence of record details that the RO faxed a VA examination 
request to the American Consulate General in Perth, Australia 
in May 2005.  The RO requested an evaluation of the extent of 
functional impairment due to service-connected disabilities 
and how that impairment impacted physical and sedentary 
employment.  In a July 2005 memorandum, a Consular Assistant 
referred to the VA examination request and enclosed medical 
reports completed on behalf of the Veteran by his private 
treating physician and other referred treatment providers.  

In a July 2005 medical assessment, the Veteran's private 
physician, G.D., M.D., reported that the Veteran had 
disabilities of bilateral sensorineural hearing loss with 
tinnitus, lumbar spondylosis with right sciatica, tinea 
pedis, right shoulder impingement, and sleep apnea.  The 
physician indicated that the Veteran was not able to work in 
any physically demanding occupation.  It was further noted 
that the Veteran's bending and lifting were very restricted 
and that he was not able to walk more than 50 metres before 
he was slowed by back pain.  The Veteran's shoulders were 
also noted to contribute to his disability, as he was unable 
to work above his head.  The physician noted that the 
Veteran's back and shoulder injuries have impaired several 
vocations including sales, refrigeration, building 
maintenance, and handyman work and that retraining did not 
appear to be an option because of his inability to sit.  In 
an additional October 2006 statement, the physician again 
opined that the Veteran was unemployable and unable to be 
retrained due to his right shoulder impingement and lumbar 
spine degeneration with right leg radiculopathy. 

Based on the foregoing evidence, the Veteran's claim for 
entitlement to a TDIU rating warrants referral to the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.16(b) (2008).

Unfortunately, the July 2005 medical assessment with October 
2006 addendum statement do not appear to be adequate for use 
as a basis to determine whether the Veteran's service-
connected disabilities, alone, render him unable to obtain or 
retain substantially gainful employment.  The Veteran's 
private physician reports do not contain sufficient detail, a 
discussion of the Veteran's history, or any rationale as to 
why the Veteran's service-connected spine and shoulder 
disabilities preclude his ability to perform sedentary 
employment other that noting his inability to sit and be 
retrained.  See 38 C.F.R. § 4.2 (2008); Abernathy v. 
Principi, 3 Vet. App. 461 (1992).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Prior to referring the 
Veteran's claim to the Compensation and Pension Service, a VA 
examination should be conducted in order to assess whether 
the Veteran's service-connected disabilities, alone, render 
him unable to obtain or retain substantially gainful 
employment.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should schedule the Veteran 
for an appropriate VA examination for an 
opinion as to whether his service-
connected disabilities alone would cause 
him to be unemployable.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, educational, and 
occupational history are to be obtained.  
Copies of all applicable disability 
examination worksheets are to be provided 
to the physician, and he should be 
instructed to complete each worksheet 
following the guidelines on each 
worksheet. 

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examining physician should note all of 
the Veteran's disabilities.  All 
examination findings, along with the 
complete rationale for any opinions 
expressed, should be set forth in the 
examination report.  The examiner is to 
indicate whether it is as least as likely 
as not (50 percent probability or greater) 
that the Veteran's service-connected 
disabilities alone would preclude his 
obtaining and retaining substantially 
gainful employment.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  Thereafter, the AMC/RO should forward 
this case to the Director of the 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
TDIU claim, pursuant to the provisions of 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. § 
4.16(b).

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


